 In the Matter Of MID-CONTINENT PETROLEUM CORPORATIONandPIPEFITTERS LOCAL No. 205, AFLCase No. 16-R-1477.-Decided January 3, 1946Mr. Karl Mueller,of Fort Worth, Tex., andMessrs. R. H. Wills,J. P. Greve,andGeorge Bush,of Tulsa, Okla., for the Company.Mr. Lyman Nelson,of Tulsa, Okla., for the Pipe Fitters.Mr. O. R. Wood,of Tulsa, Okla., for the CIO.Mr. Philip Licari,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Pipe Fitters Local No. 205, AFL,herein called the Pipe Fitters, alleging that a question affecting com-merce had arisen concerning the representation of employees of Mid-Continent Petroleum Corporation, Tulsa, Oklahoma, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Elmer Davis, Trial Ex-aminer.The hearing was held at Tulsa, Oklahoma, on November 15,1945.The Company, the Pipe Fitters, and the Oil Workers Inter-nationalUnion, Local 217 (CIO), herein called the CIO, appearedand participated.All parties were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues. In its motion to intervene, the CIOmoved to dismiss the instant petition because the unit soughtis inap-propriate.For reasons stated in Section IV,infra,the motion isdenied.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYMid-Continent Petroleum Company, a Delaware corporation, isengaged at its Tulsa, Oklahoma, refinery in the production, refining,65 N. L.R. B., No. 26.109 110DECISIONSOF NATIONALLABOR RELATIONS BOARDsale,and distribution of crude oil and crude-oil products.Annually,the Company produces finished petroleum products at itsTulsa re-finery valuedin excessof $1,000,000, of which approximately 50 per-cent is shipped to points outside the State of Oklahoma.The Company admits that it is engagedin commercewithin themeaning ofthe National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDPipe Fitters Local No. 205 is a labor organization, affiliated withthe, American Federation of Labor, admitting to membership, em-ployees of the Company.Oil Workers International Union, Local 217, is a labor organization,affiliated with the Congress of Industrial Organizations, admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Pipe Fittersas the exclusive bargaining representative of certain of the Company'semployees until it has been certified by the Board in an appropriateunit.A statement of a Field Examiner for the Board, introduced intoevidence at the hearing, indicates that the Pipe Fitters represents asubstantial number of employees in the unit hereinafter found appro-priate.1We find that a question affecting commerce hasarisenconcerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Pipe Fitters seeks a unit of all pipe fitters, apprentices, helpers,and pipe machine operators engaged at the Company's Tulsa, Okla-homa, refinery pipe shop, including those welders permanently as-signed there.The CIO asserts that all the employees workingthroughout the Company's Tulsa refinery constitute the appropriateunit.2Although the Company agrees with the CIO that a unit of allits employees on a plant-wide basis is more appropriate than the one'The FieldExaminerreported that the petitioner submitted71 cards, bearing the namesof 61 employees, listed on the Company's pay roll ofSeptember21, 1945; and that thecards were dated in Augustand September1945.He also reportedthat the CIOsubmitted8 cards, bearingthe names of 6 employees,listed on the Company's pay roll of September21, 1945, and that 5 cardswere dated in September 1945, 1 in 1936,and 2 in 1934. Thereare approximately 103 employees in the appropriate unit.2While the CIO claims thata plant-wide unit is appropriate,it does not, at present,desire an electionin that unit. MID-CONTINENT PETROLEUM CORPORATION111sought by the Pipe Fitters, it claims that, in the alternative, all theemployees engaged in its Tulsa refinery mechanical department, in-cluding the employees working in the pipe shop, comprise an inde-pendent unit.Moreover, in the event the Board finds the unit soughtby the Pipe Fitters appropriate, the Company and the CIO wouldinclude departmental laborers, whereas the Pipe Fitters would excludethem.The Company's operations at its Tulsa, Oklahoma, refinery arecarried on in several departments, one of which is the mechanicaldepartment.In this department there is a maintenance section con-sisting of various shops, including the pipe shop, each supervised bya foreman.The pipe shop is comprised of specialized techniciansengaged, under separate supervision, in the maintenance and repairOf the Company's equipment.' It is clear that these employees forma functionally coherent and distinct craft group, appropriate for the.purposes of collective bargaining.Departmental laborers:With respect to these employees working inthe pipe shop, it appears that they perform the-same work as helpers,and that approximately 75 percent of them remain employed in thepipe shop to become helpers, and about 90 percent of those who be-come helpers later rise to more skilled positions 4Under such circum-stances, we shall include departmental laborers permanently assignedto the pipe shop in the unit sought by the Pipe Fitters.We find that all pipe fitters, apprentices, helpers, pipe machine op-erators engaged at the Company's Tulsa, Oklahoma, refinery pipeshop, including welders and departmental laborers permanently as-signed to the pipe shop, but excluding temporary laborers, and allsupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-3In the pipe shop these aie three welders permanently assigned there, who are generallyengaged in, welding pipes under the supervision of the pipe shop foreman. It furtherappears that the International Brotherhood of Boilermakers, Iron Ship Builders andHelpers of America, which has filed a petition with the Board seeking to represent allwelders in the maintenance section, has disclaimed all interest in these three welders,The Company pursues a policy of assigning unskilled laborers on a permanent basis toits canons shops, and, thereafter, promoting them to skilled positions as they become moreproficient in their work679100-46-vol 6h--9 112DECISIONSOF NATIONALLABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of an d pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIi cTrn that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mid-ContinentPetroleum Corporation, Tulsa, Oklahoma, an election by secret ballotshall be conducted as early as possible, but not later than sixty (60)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Sixteenth Region, acting in thismatter as agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work dur-ing said pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by Pipe FittersLocal No. 205, AFL, or by Oil Workers International Union, CIO, forthe purposes of collective bargaining, or by neither.